PER CURIAM.
The judgment of the Board of Governors of The Florida Bar entered July 29, 1960, in this disciplinary proceeding and filed in this court August 3, 1960, with the record and evidence of all proceedings had herein, came on to be reviewed by this court September 19, 1960.
The report of the Board of Governors finds that respondent, Charles E. Boland, is a member of The Florida Bar, subject to the disciplinary provisions of Article XI, Integration Rule of The Florida Bar,, as adopted by the Supreme Court o£ Florida March 4, 1950, and as subsequently amended, 31 F.S.A.
Pursuant to complaint filed by The Florida Bar May 19, 1959, respondent was charged with unprofessional conduct in that he did embezzle and convert to his own use and commingle with his own funds the funds of others entrusted to him. As a result of such misappropriation, the complaint alleged that on pleas of guilty respondent was tried and convicted of embezzlement in two cases in the Criminal Court of Record, Division B, Dade County, Florida, and was sentenced to a term of confinement in the Florida State Prison at Raiford, Florida. By reason thereof, respondent was charged in said complaint with violation of Canons 11 and 29 of Rule B, Section (I) of the Canons of Ethics and Canons 1, 27 and 28, Section (II) of the Additional Rules Governing the Conduct of Attorneys in Florida as adopted by the Supreme Court of Florida, 31 F.S.A.
Copy of the complaint and notice of hearing were served upon respondent. He [respondent] advised that he would not be present in person or by counsel at said hearing. On the basis of evidence procured at the hearing the referee found that respondent was guilty of embezzlement and unprofessional conduct as charged in the complaint. The referee recommended that respondent be disbarred from the practice of law in the State of Florida.
On July 29, 1960, the Board of Governors of The Florida Bar approved the findings and recommendation of the referee, ordered and adjudged that respondent is guilty of unprofessional conduct as charged in the complaint and disbarred him from the practice of law in the State of Florida. The Board of Governors also imposed costs *458of the proceeding on respondent in the sum of $185.62.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this court. It is Ordered that the judgment of the Board of Governors of The Florida Bar dated July 29, 1960, that Charles E. Boland be disbarred from the practice of law in Florida and that he pay costs of this proceeding in the sum of $185.62, be, and the same is, approved and adopted as the judgment of this court. Execution is hereby directed to issue for the costs assessed against the respondent.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.